BARNARD, J.
The relator was employed by the local board of health of North Tarrytown. He made application for his appointment as sanitary inspector, and was appointed, and he did services for the board, the compensation for which was fixed by the board at the sum of $250. This bill was presented to the trustees of the village of North Tarrytown, and audit was refused. The board of health has no power to make the appointment or to fix the compensation of the relator. The boards of health in villages have power of appointment of a health officer, under chapter 661 of the Laws of 1893 (section 20), and to fix his compensation (section 21). The other duties of the health boards are to be done by orders, by the imposition of penalties, and by the employment of competent persons to carry the orders into effect. The power over sewers was one only of recommendation to the trustees of the village, and the expenses of these local boards of health have to be audited, levied, collected, and paid as other village charges. Sections 29, 30.
The motion should be denied, but, as the relator performed valuable services, no costs are allowed upon this motion.